542 F.2d 521
UNITED STATES of America, Appellee,v.Laura Elena ESQUER-RIVERA, Appellant.UNITED STATES of America, Appellee,v.Anacleto NAVA-BIBAYOFF, Appellant.
Nos. 74-1110, 74-1099.
United States Court of Appeals,Ninth Circuit.
Sept. 20, 1976.

1
Michael J. McCabe (argued), of Federal Defenders, San Diego, Cal., for appellants.


2
James W. Meyers (argued), Asst. U. S. Atty., San Diego, Cal., for appellee.


3
Before ELY and GOODWIN, Circuit Judges, and EAST,* District Judge.


4
The court now being fully advised, the petition for rehearing filed July 24, 1975, is allowed; the opinion filed July 1, 1974 (500 F.2d 313), is withdrawn; and the judgment of the district court is affirmed on the authority of United States v. Martinez-Fuerte et al., --- U.S. ----, 96 S.Ct. 3074, 49 L.Ed.2d --- (1976), reversing 514 F.2d 308 (9th Cir. 1975).



*
 The Honorable William G. East, United States District Judge for the District of Oregon, sitting by designation